DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 10 recite, or similarly recite, inter alia,
“…calculating a second HRV score for the user, wherein the second HRV score is at least partially based on the physiological data from a second time period, wherein the first and second HRV scores are calculated using the following equation: R=(ln(RMSSD)-2)*33.3, wherein RMSDD is the square root of the mean of the squares of the successive differences between adjacent beat-to-beat intervals of the user's heartbeat; and 
presenting the user with the first and second HRV scores.”
The closest references found during Examiner’s search of the prior art were US 2018/0056131 A1 to Nakazawa et al., US 2014/0073486 A1 to Ahmed et al.,. and US 2010/0174205 A1 to Wegerif.
None of the references cited above anticipates or renders obvious the invention of claims 1 and 10, including the above calculated RMSDD quantities
Claim 16 recites, inter alia,
“…calculating a second HRV score for the user, wherein the second HRV score is at least partially based on physiological data from a second time period, wherein the first and second HRV scores are further determined based on the activity data associated with an activity engaged by the user, the activity comprising of one of: sitting, standing up, walking, running, watching television, listening to the music, dimming or turning of a light, adjusting the temperature, or driving, wherein the first HRV score represents an average score for the previous week, and the second HRV score represents a moving average score for the last seven days; 
calculating a magnitude of a difference between the first HRV score and the second HRV score;
comparing the calculated change to a threshold value; 
based on a determination that the calculated change is larger than the threshold value, taking an action in response; and 
presenting the user with at least one of the first and second HRV scores.”
The cited references above fail to anticipate or render obvious the invention of claim 16 because there is no teaching or suggestion to calculate the average scores as recited in the claim in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791